PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Mitchell.et al.
Application No. 16/250,544  
Filed:   January 17, 2019
Attorney Docket No. FOC-001
:
:
:      DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.137(a) 1, filed December 30.2021, to revive the above-identified application.  

The petition is GRANTED.

The above-cited application became abandoned, pursuant to 35 U.S.C. 122(b)(2)(B)(iii), for failure to timely notify the Office of the filing of an application in a foreign country or under a multinational treaty that requires publication of applications eighteen months after filing.  The instant petition indicates that such a filing was made, however; petitioner did not notify the Office of the filing with the forty-five day period prescribed by 35 U.S.C. 122(b)(2)(B)(iii).

The above-identified application has been abandoned for an extended period of time.  The Patent and Trademark Office is relying on petitioner’s duty of candor and good faith and accepting the statement that the entire delay in filing the required reply form the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  See Changes to Patent Practice and Procedure, 62 Fed.  Reg.  at 53160 and 53178; 1203 Off.  Gaz.  Pat.  Office at 88 and 103 (responses to comments 64 and 109) (applicant obligated under 37 CFR 10.18 to inquire into the underlying facts and circumstances when providing the statement required by 37 CFR 1.137(b) to the Patent and Trademark Office. If, upon further investigation, petitioner determines that the entire delay was not unintentional, petitioner is required to inform the UPSTO immediately.
  
The “Rescission of  Previous Nonpublication Request (35 U.S.C. 122(b)(2)(B)(ii))and, if The “Rescission of  Previous Nonpublication Request (35 U.S.C. 122(b)(2)(B)(ii))and, if applicable, Notice of Foreign Filing (35 U.S.C. 122(b)(2)(B)(iii))”, filed December 30, 2021, is acknowledged and made of record. The application was published on April 14, 2022.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3222. Questions regarding the further processing of the application must be directed to the Technology Center 3700 at (571) 272-3700.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        






















    
        
            
        
            
    

    
        1 37 CFR 1.137(a) states: If the delay in reply by applicant or patent owner was unintentional, a petition may be filed pursuant to this paragraph to revive an abandoned application, a reexamination prosecution terminated under §§ 1.550(d) or 1.957(b) or limited under § 1.957(c).
        	(b)  Petition Requirements. A grantable petition pursuant to this paragraph must be accompanied by: 
        		(1) The reply required to the outstanding Office action or notice, unless previously filed; 
        		(2) The petition fee as set forth in § 1.17(m); 
        		(3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to paragraph (d) of 		this section. 
        (4) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional. The Director may require additional information where there is a question whether the delay was unintentional; 	
        (c)   Reply.   In an application abandoned under 1.57(a), the reply must include a copy of the specification 	and any drawings of the previously filed application.  In an application or patent abandoned for failure to pay the issue fee or any portion thereof, the required reply must include payment of the issue fee or any outstanding balance.  In an application abandoned or failure to pay the publication fee, the required reply must include payment of the publication fee.  In a nonprovisional application abandoned for failure to prosecute, the required reply may be met by the filing of a continuing application.  In a nonprovisional 	utility or plant application filed on or after June 8, 1995, abandoned after the close of prosecution as define in 1.114(b), the required reply may also be met by the filing of a request for continued examination in compliance with 1.114.